        



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of January 28, 2016 (the “Amendment Date”), by and between Glowpoint,
Inc., a Delaware corporation (the “Company”), and Peter J. Holst, an individual
(“Executive”). Executive and the Company are referred to individually as a
“Party” and collectively as the “Parties.”
W I T N E S S E T H:
WHEREAS, Executive and the Company are currently parties to that certain
Employment Agreement dated January 13, 2013 (the “Existing Employment
Agreement”);
WHEREAS, the Parties intend to amend and restate the Existing Employment
Agreement on the terms set forth herein.
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:
1.
Employment; Employment Term.

a.
Employment. Subject to the termination provisions of Section 3, the Company
shall employ Executive as the Chief Executive Officer and President from January
13, 2013 (the “Effective Date”) until December 31, 2014 (the “Initial Term”). If
either Executive or the Company does not provide the other Party with written
notice of non-renewal of this Agreement at least sixty (60) days prior to
expiration, then this Agreement shall automatically renew for addition one-year
periods (each, a “Renewal Term” and, together with the Initial Term, the
“Term”). If either Executive or the Company does provide the other Party with
written notice on non-renewal of this Agreement at least sixty (60) days prior
to expiration of the current Term, then this Agreement shall automatically
expire as of the expiration date for such Term (an “Expiration Event”).
Notwithstanding the foregoing, either the Company or Executive may terminate
Executive’s employment hereunder at any time, for any reason or no reason at all
so long as they comply with the terms of this Agreement.

b.
Position. Executive is employed by the Company to render services to the Company
in the position of President and Chief Executive Officer. Executive shall
perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties consistent with his position now or hereafter assigned to Executive by
the Board of Directors of the Company (the “Board”). Executive shall abide by
the written rules, regulations and policies of the Company as adopted or
modified from time to time in the Company’s reasonable discretion. Executive
shall be entitled to use his discretion with regard to where he is present to
carry out his duties.


14023489.2

--------------------------------------------------------------------------------




c.
Other Activities. Executive shall devote his full business time, attention and
skill to perform any assigned duties, services and responsibilities, consistent
with the position of President and Chief Executive Officer, while employed by
the Company, for the furtherance of the Company’s business, in a diligent, loyal
and conscientious manner. Except upon the prior written consent of the Board of
Directors, Executive will not, during the Term (as defined below): (a) accept
any other employment; or (b) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that
interferes with Executive’s duties and responsibilities hereunder or creates a
conflict of interest with the Company; provided, however, that in no event shall
this sentence prohibit Executive from performing personal and charitable
activities, or from serving on one or more board of directors or board of
advisors, so long as the Board reasonably concludes such activities do not
materially and adversely interfere with Executive’s duties for the Company.
Executive shall request consent from the Company’s Board to join any board of
directors, which consent shall not be unreasonably withheld.

d.
No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement will not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of other person or entity.

2.
Compensation.

a.
Salary. While Executive is employed by the Company hereunder, the Company will
pay Executive an annualized base salary of One Hundred Ninety Nine Thousand
Eight Hundred Seventy Five Dollars ($199,875), payable on a twice monthly basis
during the Term, until the earlier of the expiration of the Term or the date on
which Executive’s employment is terminated in accordance with the terms of this
Agreement (the “Base Cash Compensation”). Executive’s Base Cash Compensation
shall be subject to annual review by the Board during the Term and may be
increased in the Board’s reasonable discretion; provided, however, that
Executive’s Base Cash Compensation in effect from time to time shall not be
decreased without Executive’s prior written consent.

b.
Annual Bonus. Executive and the Board of Directors will establish mutually
agreed upon appropriate financial and non-financial goals and metrics applicable
to Executive’s performance under this Agreement. Such goals and metrics will be
taken into consideration in determining the amount, if any, of Executive’s
annual bonus for such calendar year, which shall be determined by the
Compensation Committee of the Board of Directors in its sole and absolute
discretion. Executive’s maximum annual bonus shall be 100% of his Base Cash
Compensation of the relevant calendar year. Annual bonuses for all calendar
years shall be made no later than March 15 following the calendar year for which
the Employee earned the annual bonus.


2
2

--------------------------------------------------------------------------------




Executive shall have earned his annual bonus for a calendar year if Executive
remains employed with the Company through December 31 of such calendar year.
c.
Expenses. The Company shall reimburse Executive for reasonable expenses incurred
in the course of performing his duties. The Company shall also pay all
reasonable costs associated with Executive’s participation in any peer-to-peer
membership organization for executive officers, business owners and executives
of small- to mid-size businesses.

d.
Equity Incentive Awards. On the Effective Date, Executive was awarded the
following equity incentive awards under the Company’s 2007 Stock Incentive Plan:

i.
A stock option grant with a stated term of 10 years covering 875,000 shares of
Company common stock, the strike price for which shall be the closing price of
the shares on the trading day immediately preceding the Effective Date. These
options shall vest over four (4) years, with 25% vesting on the one-year
anniversary of the Effective Date and the remainder vesting in equal monthly
installments over the remaining 36 months of such period on the monthly
anniversary dates of the Effective Date; provided, however, that such grant
shall vest in full upon a Change of Control or Corporate Transaction (each as
defined below). The stock options shall, to the maximum possible under
applicable law, be “incentive stock options” as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

ii.
A restricted stock grant covering 100,000 shares of Company common stock,
vesting over four (4) years, with 25% vesting on the one-year anniversary of
Effective Date and the remainder vesting in equal monthly installments over the
remaining 36 months of such period on the monthly anniversary dates of the
Effective Date; provided, however, that such grant shall vest in full upon a
Change of Control or Corporate Transaction (each as defined below).

iii.
The Company shall permit Executive to satisfy any tax withholding obligation due
with respect to the equity incentive grants described above, and with respect to
any stock issuable to Executive pursuant to Exhibit A below, by having the
Company withhold from the shares issuable a number of shares having a fair
market value equal to the tax withholdings due, and having the Company remit the
withholding amount to the relevant taxing authorities in cash.

e.
Benefits.

While Executive is employed by the Company hereunder, the Company shall provide
for Executive’s participation in all the benefits, benefit programs and

3
3

--------------------------------------------------------------------------------




perquisites on substantially the same basis as the benefits, benefit programs
and perquisites offered to executive officers of the Company.
f.
Vacation. The Company shall provide Executive with four (4) weeks of paid
vacation per each calendar year.

3.
Termination.

a.
Upon termination of Executive’s employment with the Company for any reason other
than for Cause, Executive will be entitled to payment (or reimbursement to
Executive) of the COBRA premiums for continuation of coverage for Executive and
his eligible dependents under the Company’s then existing medical, dental and
prescription insurance plans for a period of twelve (12) months from the date of
termination of employment (or if Executive is not eligible for such coverage
under COBRA during any portion of such twelve (12) month period, then the
Company shall pay to Executive an amount equal to the premium which the Company
would otherwise have been obligated to pay to provide COBRA coverage for
Executive and his eligible dependents during such period) (the “COBRA
Benefits”). All such COBRA Benefits shall be payable on the first day of each
month.

b.
The Company may terminate this Agreement, all of the Company’s obligations under
this Agreement, and Executive’s employment hereunder for “Cause,” by written
notice to Executive, upon the occurrence of any one of the following on the part
of Executive: (i) fraud, embezzlement, or conviction of a felony; (ii) 
substantial, continuing and willful failure to render services in accordance
with the terms of this Agreement after thirty (30) days of advance written
notice and opportunity for cure; (iii) material breach of any of Executive’s
material covenants contained in this Agreement after thirty (30) days of advance
written notice and opportunity for cure; (iv) voluntary termination by Executive
prior to the end of the Term without Good Reason (as defined below); or
(v) knowing and intentional violation of any lawful, written Company policies
regarding alcohol or drug usage. At least thirty (30) days prior to termination
for Cause under clause (ii) or (iii) above, the Company will provide notice
which shall identify in reasonable detail the facts supporting its action and
will allow Executive an opportunity within that period of time to cure. In the
event of the termination of this Agreement for Cause, in addition to the COBRA
Benefits payable to Executive under Section 3(a) of this Agreement, the Company
shall pay to Executive any unpaid Base Cash Compensation or bonuses earned by
Executive through the date of termination and any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay and benefits, in each case to the extent
not theretofore paid (the “Accrued Obligations”).

c.
In the event that this Agreement or Executive’s employment with the Company is
terminated (i) by the Company without Cause or by Executive for Good Reason
(other than during the eighteen-month period following a Change in Control), or
(ii) as a result of the expiration of the Term caused by the Company’s election
not to


4
4

--------------------------------------------------------------------------------




renew this Agreement prior to the end of the Term, then, subject to the terms of
this Section 3(c) and in addition to the Accrued Obligations and the COBRA
Benefits payable to Executive under Section 3(a), the Company will pay to
Executive an additional amount equal to twelve months of Executive’s Base Cash
Compensation in effect immediately prior to such termination, plus 100% of
Executive’s maximum annual target bonus payable for the calendar year during
which such termination occurs (collectively, the “Severance”). Notwithstanding
anything else in this Agreement to the contrary, the Company shall be obligated
to pay the Severance hereunder only so long as Executive is not in material
breach of any of the covenants, terms or provisions of Section 4 or Section 5 of
this Agreement. In all cases, the Severance shall be paid in equal installments
over a period of twelve months in accordance with the Company’s normal payroll
practices, commencing on the first regularly scheduled payroll date following
the Executive’s termination of employment.
d.
If at any time during the eighteen-month period following a Change in Control,
this Agreement or Executive’s employment with the Company is terminated (i) by
the Company without Cause or by Executive for Good Reason, or (ii) as a result
of the expiration of the Term caused by the Company’s election not to renew this
Agreement prior to the end of the Term, then, subject to the terms of this
Section 3(d) and in addition to the Accrued Obligations and the COBRA Benefits
payable to Executive under Section 3(a), the Company will pay to Executive an
additional amount equal to (A) twenty-four months of Executive’s Base Cash
Compensation in effect immediately prior to the effective date of termination,
plus (B) 100% of Executive’s maximum annual target bonus amount for the calendar
year during which termination of Executive’s employment occurs, plus (C) the
pro-rated portion (determined on the basis of the number of days during which
Executive served during the applicable calendar year prior to the effective date
of termination) of Executive’s maximum annual target bonus amount for the
calendar year in which the effective date of termination occurs (collectively,
the “Change in Control Severance”). Notwithstanding anything else in this
Agreement to the contrary, the Company shall be obligated to pay the Change in
Control Severance hereunder only so long as Executive is not in material breach
of any of the covenants, terms or provisions of Section 4 or Section 5 of this
Agreement. In all cases, the Change in Control Severance shall be paid in equal
installments over a period of twenty-four months in accordance with the
Company’s normal payroll practices, commencing on the first regularly scheduled
payroll date following the Executive’s termination of employment.

For purpose of this Agreement, the term “Change in Control” shall have the
meaning ascribed to such term in the Company’s 2014 Equity Incentive Plan, as in
effect on the Amendment Date.
e.
For purposes of this Agreement, “Good Reason” shall mean that Executive has
severed his employment relationship with the Company based upon (i) the


5
5

--------------------------------------------------------------------------------




occurrence of any failure by the Company to pay any salary or other compensation
or benefit when due and owing, (ii) the assignment to Executive by the Company
of duties materially inconsistent with, or a material diminution of, Executive’s
authority, title, duties, or responsibilities as set forth in this Agreement,
including any change requiring Executive to report to anyone other than the
Board (or following a Change in Control, the parent company’s Board of
Directors), (iii) a material diminution in Executive’s Base Cash Compensation or
bonus opportunity under this Agreement, or (iv) the Company’s requirement that
the primary office that Executive is to perform services under this Agreement is
at a location that is more than thirty (30) miles from Denver, Colorado. In the
event of any circumstance described in this Section 3(e), Good Reason shall not
exist unless Executive provides written notice to the Company of his intention
to terminate his employment for Good Reason, which notice shall identify in
reasonable detail the basis therefor and be delivered within ninety (90) days
after the occurrence of the event or circumstances which provided such basis,
and the Company shall fail to cure such condition within thirty (30) days
thereafter.
f.
Notwithstanding anything contained herein to the contrary, Section 4 through
Section 15 shall remain in effect and survive (i) the termination of this
Agreement by either Party pursuant to Section 3 or otherwise, and (ii) the
expiration of the Term.

4.
Non-Disclosure. Except as required by the performance of his job duties,
Executive shall not at any time or in any manner, directly or indirectly, use or
disclose to any party other than the Company or an employee of the Company or as
otherwise consented to in writing by the Company, any trade secrets or other
Confidential Information (as defined below) learned or obtained by him while a
stockholder, officer, director and/or employee of the Company; provided,
however, that the Confidential Information shall not include any information or
knowledge that: (i) is already generally publicly known or that subsequently
becomes generally publicly known other than as a direct or indirect result of
the breach of this Agreement by Executive or (ii) is lawfully required to be
disclosed by any governmental agency or applicable law. As used herein, the term
“Confidential Information” means information disclosed to or known by Executive
as a consequence of his position with the Company or any of its affiliates and
not generally known in the industry in which the Company or any of its
affiliates is/are engaged and that in any way relates to the Company’s or any of
its affiliates’ products, processes, services, inventions (whether patentable or
not), formulas, techniques or know-how, including, but not limited to,
information relating to distribution systems and methods, research, development,
manufacturing, purchasing, accounting, engineering, marketing, merchandising and
selling.

5.
Noncompetition, Non-Solicitation and Non-Disparagement.

a.
Noncompetition. Executive acknowledges that in the course of his employment with
the Company he will serve as a member of the Company’s senior management and
will become familiar with the Company’s trade secrets and with other
Confidential Information and that his services will be of special, unique and


6
6

--------------------------------------------------------------------------------




extraordinary value to the Company. Therefore, Executive agrees that, during the
Term and for a period ending on the twelve (12) month anniversary of the date of
termination of Executive’s employment with the Company (the “Non-compete
Period”), Executive shall not (except on behalf of the Company or with the prior
written consent of the Company), within the Restricted Territory (as defined
below), (i) directly or indirectly own (except ownership of less than 5% of any
class of securities which are listed for trading on any securities which are
listed for trading on any securities exchange or which are traded in the
over-the-counter market), manage, control, participate in, consult with, render
services for, or in any manner engage in the operation of a video network, video
in the Cloud, video managed services, video conference suites or audio or video
bridging services company or any material business conducted by the Company
during the Term or (ii) own, manage, control, participate in, consult with,
render services for or in any manner engage in or represent any business that is
competitive with the business of the Company or any product of the Company, as
such business is conducted as of the date of the Agreement or is conducted
during the Service Term.
b.
Non-Solicitation. During the Non-compete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company to leave the employ of the Company, or in any way
interfere with the relationship between the Company and any employee thereof, or
(ii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with, or modify its
business relationship with, the Company, or in any way interfere with or hinder
the relationship between any such customer, supplier, licensee or business
relation and the Company.

c.
Non-Disparagement. Executive agrees that during the Non-compete Period and after
his employment with or engagement by the Company, he shall not make any false,
defamatory or disparaging statements about the Company or its affiliates or the
officers or directors of the Company or its affiliates.

6.
Specific Performance. The Parties hereto agree that their rights hereunder are
special and unique and that any violation of the covenants set forth in Sections
4 and 5 of this Agreement would not be adequately compensated by money damages,
and each grants the other the right to specifically enforce (including
injunctive relief where appropriate) the terms of the covenants set forth in
Sections 4 and 5 of this Agreement in the New Jersey State Courts, or in the
United States District Court in Newark, New Jersey. The Parties consent to such
jurisdiction, agree that venue will be proper in such courts and waive any
objections based upon forum non‑conveniens. The choice of forum set forth in
this Section 6 shall not be deemed to preclude the enforcement of any action
under this Agreement in any other jurisdiction.

7.
Notices. Any notice, request, consent or communication (collectively a “Notice”)
under this Agreement shall be effective only if it is in writing and
(i) personally delivered, (ii) sent by certified or registered mail, return
receipt requested, postage prepaid, (iii) sent by a


7
7

--------------------------------------------------------------------------------




nationally recognized overnight delivery service, with delivery confirmed, or
(iv) faxed, with receipt confirmed, addressed as follows:
(a)    If to Executive:
Peter J. Holst
1776 Lincoln Street, Suite 1300
Denver, CO 80203
    
(b)    If to the Company to:
Glowpoint, Inc.
1776 Lincoln Street, Suite 1300
Denver, CO 80203
Attn: Chairman of the Board of Directors


or such other persons or addresses as shall be furnished in writing by any Party
to the other Party. A Notice shall be deemed to have been given as of the
earliest to occur of the date when (i) personally delivered, (ii) five (5) days
after the date when deposited with the United States mail properly addressed,
(iii) when receipt of a Notice sent by an overnight delivery service is
confirmed by such overnight delivery service, or (iv) when receipt of the fax is
confirmed, as the case may be, unless the sending Party has actual knowledge
that a Notice was not received by the intended recipient.
8.
Assignment. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the Parties hereto and their respective heirs,
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by Executive.

9.
LITIGATION. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, AND NO DOCTRINE
OF CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF NEW JERSEY,
AND NO DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED BY THE LAWS OF
ANY OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT, MODIFICATION
OR REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY FOREIGN
JURISDICTION, SHALL BE INTERPOSED IN ANY ACTION HEREON. THE PARTIES AGREE THAT
ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS AGREEMENT MAY BE
COMMENCED IN THE NEW JERSEY STATE COURTS, OR IN THE UNITED STATES DISTRICT COURT
IN THE NEWARK, NEW JERSEY. THE PARTIES CONSENT TO SUCH JURISDICTION, AGREE THAT
VENUE WILL BE PROPER IN SUCH COURTS AND WAIVE ANY OBJECTIONS BASED UPON FORUM
NON CONVENIENS. THE CHOICE OF FORUM SET FORTH IN THIS SECTION 9 SHALL NOT BE


8
8

--------------------------------------------------------------------------------




DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY ACTION UNDER THIS AGREEMENT IN ANY
OTHER JURISDICTION.
10.
Severability. The Company and Executive believe the covenants against
competition contained in this Agreement are reasonable and fair in all respects,
and are necessary to protect the interests of the Company. However, in case any
one or more of the provisions or parts of a provision contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or any other jurisdiction, but this Agreement shall be reformed
and construed in any such jurisdiction as if such invalid or illegal or
unenforceable provision or part of a provision had never been contained herein
and such provision or part shall be reformed so that it would be valid, legal
and enforceable to the maximum extent permitted in such jurisdiction.

11.
Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the Parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against any Party
based upon the source of the draftsmanship hereof.

12.
Waiver of Compliance; Consents. Any failure of Executive to comply with any
obligation, covenant, agreement or condition herein may be waived only in
writing by the Company, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. No failure or delay by the Company in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Whenever this
Agreement requires or permits consent by or on behalf of the Company, any such
written consent given by the Company shall be deemed given in a manner
consistent with the requirements for a waiver of compliance as set forth in this
Section 12. No notice to or demand on Executive in any case shall entitle
Executive to any other or further notice or demand in related or similar
circumstances requiring such notice.

13.
Miscellaneous. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement embodies the entire agreement
and understanding of the Parties hereto in respect of the subject matter
contained herein and may not be modified orally, but only by a writing signed by
both Parties to this Agreement. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law. This Agreement supersedes all prior agreements and
understandings (whether oral or written) between the Parties with respect to
such subject matter (specifically including, but not limited to, the Existing
Employment Agreement).

14.
Section 409A.


9
9

--------------------------------------------------------------------------------




a.
It is the intention of the parties that compensation or benefits payable under
this Agreement not be subject to the additional tax imposed pursuant to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and this
Agreement shall be interpreted accordingly. To the extent such potential
payments or benefits could become subject to additional tax under such Section,
the parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed. In no event, however, shall the Company be
liable to Executive for any taxes, penalties, or interest that may be imposed on
Executive as a result of the failure of this Agreement to comply with the
requirements of Code Section 409A. The Company makes no representation or
warranty as to whether the terms of the compensation or benefits payable under
this Agreement satisfy the provisions of Section 409A of the Code.

b.
Each payment or benefit made pursuant to this Agreement shall be deemed to be a
separate payment for purposes of Code Section 409A and each payment made in
installments shall be treated as a series of separate payments for purposes of
Code Section 409A, to the extent permitted under applicable law. In addition,
payments or benefits shall be exempt from the requirements of Code Section 409A
to the maximum extent possible as “short-term deferrals” pursuant to Treasury
Regulation Section 1.409A-1(b)(4), as involuntary separation pay pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii), as exempt reimbursements under
Treasury Regulation Section 1.409A-1(b)(9)(v), and/or under any other exemption
that may be applicable, and this Agreement shall be construed accordingly.

c.
For purposes of this Agreement, phrases such as “date of termination” and
“termination of employment,” when used to describe when Severance is payable,
shall be deemed to mean “separation from service,” as defined in Section 409A of
the Code and the Treasury Regulations thereunder.

d.
All taxable reimbursements provided hereunder that are deferred compensation
subject to the requirements of Code Section 409A shall be made not later than
the last day of the calendar year following the calendar year in which the
expense was incurred. Any such taxable reimbursements or any taxable in-kind
benefits provided in one calendar year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year,
nor are any such taxable reimbursement or taxable in-kind benefits subject to
liquidation or exchange for any other benefit.

e.
If Executive is a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and would receive any payment sooner than 6 months
after Executive’s “separation from service” that, absent the application of this
Section 14e., would be subject to additional tax imposed pursuant to Section
409A of the Code as a result of Executive’s status as a specified employee, then
such payment shall instead be payable on the date that is five (5) days
following the earliest to


10
10

--------------------------------------------------------------------------------




occur of (i) 6 months after Executive’s “separation from service,” or
(ii) Executive’s death.
15.
Golden Parachute Provisions.

a.
Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) including, by example and not by way of limitation, acceleration (by
the Company or otherwise) of the date of vesting or payment of any equity award
under any plan, program, arrangement or agreement of the Company, would be
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then
there shall be made a calculation under which such Payments provided to
Executive are reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax (the “4999 Limit”).  A comparison shall then be
made between (A) Executive’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit; and (B) Executive’s Net After-Tax Benefit without
application of the 4999 Limit.  If (B) exceeds (A), then no limit on the
Payments shall be imposed by this Section 16. Otherwise, the amount payable to
Executive shall be reduced so that no such Payment is subject to the Excise
Tax.  “Net After-Tax Benefit” shall mean the sum of (x) all payments that
Executive receives or is entitled to receive that are in the nature of
compensation and contingent on a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of Code Section 280G(b)(2) (either, a “Section 280G
Transaction”), less (y) the amount of federal, state, local and employment taxes
and Excise Tax (if any) imposed with respect to such payments.

b.
In the event that a reduction in Payments is required pursuant to this Section,
then, except as provided below with respect to Payments that consist of health
and welfare benefits, the reduction in Payments shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each Payment
and then reducing the Payments in order beginning with the Payment with the
highest Parachute Payment Ratio. For Payments with the same Parachute Payment
Ratio, such Payments shall be reduced based on the time of payment of such
Payments, with amounts being paid furthest in the future being reduced first.
For Payments with the same Parachute Payment Ratio and the same time of payment,
such Payments shall be reduced on a pro-rata basis (but not below zero) prior to
reducing Payments next in order for reduction. For purposes of this Section,
“Parachute Payment Ratio” shall mean a fraction, the numerator of which is the
value of the applicable Payment as determined for purposes of Code Section 280G,
and the denominator of which is the financial present value of such Parachute
Payment, determined at the date such payment is treated as made for purposes of
Code Section 280G (the “Valuation


11
11

--------------------------------------------------------------------------------




Date”). In determining the denominator for purposes of the preceding sentence
(1) present values shall be determined using the same discount rate that applies
for purposes of discounting payments under Code Section 280G; (2) the financial
value of payments shall be determined generally under Q&A 12, 13 and 14 of
Treasury Regulation 1.280G-1; and (3) other reasonable valuation assumptions as
determined by the Company shall be used. Notwithstanding the foregoing, Payments
that consist of health and welfare benefits shall be reduced after all other
Payments, with health and welfare Payments being made furthest in the future
being reduced first. Upon any assertion by the Internal Revenue Service that any
such Payment is subject to the Excise Tax, Executive shall be obligated to
return to the Company any portion of the Payment determined by the Professional
Services Firm to be necessary to appropriately reduce the Payment so as to avoid
any such Excise Tax.
c.
All determinations required to be made under this Section 16, including whether
and when a Payment is cut back pursuant to Section 16a. and the amount of such
cut-back, and the assumptions to be utilized in arriving at such determination,
shall be made by a professional services firm designated by the Board that is
experienced in performing calculations under Section 280G (the “Professional
Services Firm”) which shall provide detailed supporting calculations both to the
Company and Executive. If the Professional Services Firm is serving as
accountant or auditor for the individual, entity or group effecting the Section
280G Transaction, the Board shall appoint another qualified professional
services firm to make the determinations required hereunder (which firm shall
then be referred to as the Professional Services Firm hereunder). All fees and
expenses of the Professional Services Firm shall be borne solely by the Company.



[Remainder of Page Intentionally Left Blank]



12
12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


GLOWPOINT, INC.



By:        /s/ DAVID CLARK    
Name: David Clark
Title: Chief Financial Officer
EXECUTIVE:
By:        /s/ PETER HOLST    
Name: Peter J. Holst

13
13